 

 
  

 

| FILED ____ LODGED |
AbdulKhabir Wahid po AECEIVED Copy
3407 W. Port Au Prince Lane '
Phoenix, Arizona [ Zip Code Exempt] JAN 3 0 2019
(480) 205-1354 CLERK U 8 DISTRICT COURT
By DISFQICT. OF ARIZONA
hesaeee SSE pss, DEPUTY

UNITED STATES DISTRICT COURT

 

DISTRICT OF ARIZONA
UNITED STATES
PLAINTIFF
Vs. JUDGE : John J. Tuchi
Case No. 2:17-cr-00360-PHX-JJT
AbdulKhabir Wahid
Defendant

REQUEST TO DENY EXPERT WITNESS:
Dr Matthew Levitt FROM TESTIFYING

 

Comes Now, AbdulKhabir Wahid In Propria Persona and In Rerum Natura making a
Special Appearance. First | request that this Court disregard the previous pleading for an
“objection” and put in its place the Request to Deny

because the wording “Request to Deny” is more appropriate.

 

 
This pleading is a request to deny Dr. Matthew Levitt from testifying for the following
reasons.

First and foremost my reason(s) for denial of the expert witness testimony is that it has
already been established that | had nothing to do with the terrorist attacks that happen in
Garland, Texas , according to Document No. 128 , with that being said the only charges
against me are (1) Tampering with a witness (2) False Statements ( Document No. 102 )
and there is no real concrete evidence that actually suggest terrorism in these charges
just speculation on the plaintiffs part.

Secondly it is my belief that by entering this expert terrorist witness into the matter will
cause a prejudice against me the defendant and to imprint in the minds of jurors that | am

a possible terrorist and therefore convict me based on terrorism soley when in actuality
the charges against me doesn’t suggest such.

Therefore | implore you your Honor and | ask you to please deny this expert witness Dr.
Matthew Levitt to take the stand and testify on the day of trial.

Thank you, Sincerely

Autographed By folk; L, Bars BLT
